Eothrock, J.
— The defendant was sentenced to the penitentiary for one year for the crime of adultery, upon a plea of guilty. Before putting in his plea of guilty he presented a motion for a continuance based upon the absence of certain witnesses. The motion for continuance was properly overruléd, if for no other reason than that it failed to show that said witnesses would, if present, testify to facts which were material to the defense of the charge. We discover no error in the record.
Affirmed.